Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 28 February 1796
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            My Dear Sister
            Atkinson Feb. 28th 1796
          
          I am very sorry that I could not send Betsy Quincy with her Cousin, but my being unwell prevented my having her in readiness— Upon my own account I feel loth to part with her, but when I consider her advantage, & how much she improved in the last year,

I think I should be doing her injustice, if I were not solicitous to place her again in a situation, where having gained five talents, she might gain five more; wishing that she might have her mind impressed with the necessity of striving to excell in Every thing that is worthy of praise—in that kind of knowledge which may qualify her for useful life—cultivating that modest condescending, sweet disposition which is the ornament of our Sex, & the only mean of making ourselves, or others happy. Betsy Quincy has enjoyed very good health since she came home, has not been troubled with alarming head-ach’s— I suppose her ride home was of service to her—but I fear as the Spring comes on, she will be unstrung again— my Children’s fibres are all too relaxed— They partake too much of their Mothers feeble Constitution. When I think of my self, I am astonished that this feeble fabrick of mine should have continued to this day— I know not how it has been preserved—it seems as if much firmer tenements must have fallen— After severe shocks I recruit, & hope to be useful Yet in Life, & enjoy my full portion of happiness, by endeavouring to make those arround me pleased, accommodating myself not only to the Family I am in, but to the Parish, learning of you to rise with dignity, & fall with ease—with the grave to be serious, with the gay, to be cheerfull, kindly affectioned to all, evincing to the world a principle within, which like a pole Star guides & directs Every motion—
          I thank you for all your kindness to William, I hope he will be preserved from evil, & those temptations which await an inexperienced youth—
          I know you will be sorry to find Betsy still stoops downward. I have done everything in my power to persuade, & command, & flatter her, if possible into a more erect posture—but all in vain— her bones will be closely knit soon, & her shape will be ruined— I have had more hard words upon this account than I ever thought I should have with a child— She is always displeased when I tell her she can, & ought to stand better— I had some serious talk with her upon the subject, & have told her, I should not say more, she might take her course— She might see me look distressed by her leaning, & standing, but I would not speak unless I forgot— Still my Sister I am loth to give her up. I wish you if possible my Sisters to devise some method to get her up— I know she can stand as strait as you, or I, & it is nothing but a trick— It seems as if my Children, had more singularities than others— I intend to keep a close watch upon

Abby—& in Mr Peabody I have an attentive Partner, who is one of the warmest advocates for female education, & will I doubt not, assist me in the education of this little cheerful creature— he loves her very much already— He thinks Betsy Quincy capable of making a fine woman, when her Judgment is properly matured—that she still wants a steady hand, firm, & tender—
          You say you gave William leave to open my Letter, I believe we must be a little cautious— I forget particulars— I think it was not quite so bad as “whip the bearer”—though possibly he might find a check upon himself—
          I hope you will make Betsy useful to you, it will most assuredly give her pleasure, as well as to your affectionate / Sister
          
            Elizabeth Peabody
          
        